MEMORANDUM **
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Board of Immigration Appeals (“BIA”) did not err in affirming the Immigration Judge’s finding that petitioner was ineligible for cancellation of removal because he lacks the requisite ten years continuous physical presence. See 8 U.S.C. § 1229b(b)(l)(A). Accordingly, this petition for review is denied.
Petitioner’s motion to stay voluntary departure is denied because petitioner was denied voluntary departure by the Immigration Judge, and this court lacks jurisdiction to review the denial of a request for voluntary departure. See Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir.2004).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.